DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to System for Treating Excrement of Livestock
Group II, claim(s) 7, drawn to Method for Treating Excrement of Livestock





The examiner notes that the apparatus is not specifically designed for carrying out the said process (the process requiring steps and features not included in the apparatus such as storing, and no particular structure recited or required)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II requires storing not 
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of putting excrement in an airtight container heating and stirring to with reduced pressure to maintain temperature and decomposing organic components and drying this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of :
And in the alternative:
Group I and II lack unity of invention because even though the inventions require the technical feature of  an airtight container in which you can heat and stir excrement under reduced pressure and predetermined temperature with microorganisms, this technical feature is not a special technical feature as is does not make a contribution over the prior art in view of:
Ainsworth et al (US 2002/0079266) discloses treating organic waste such as animal manure with anaerobic digestion (i.e. fermentation – air tight) (Abstract) followed by drying and forming into a solid fuel (Fig 1 b) the digester is at 10 psi or more [0015] (i.e. less than 1 atm  reduced pressure) microbes are used in the anaerobic digester [0049] the conditions in the digester and configuration can be varied [0052] the temperature is from 60 °F to 160 °F [0055] (i.e. heating) including agitation [0065] (i.e. stirring) sludge is sent to a collection tank and a dryer to form dried sludge that can be used a fuel [0076] and formed into briquettes [0077]  The anaerobic digester has a temperature controller and has a low pressure gas re-circulator to provide agitation and a mixture for more strenuous agitation to mobilize solids [0078]   The gas can be used 
Santina et al (US 4,750,454) teaches a digester for anaerobic digestion (i.e. air tight) for manure.  The manure is mixed and heated to a prescribed temperature and put into the anaerobic digesting microbes in the diester tank at 90-100° F (Abstract)(heating) The exhaust gas is used to treat the slurry in the mixing tank (Abstract) The digestion tank has mixtures (See Fig 19 i.e. stirring) The solids and gases are discharged for use as fertilizer and biogas, fuel and other uses (C2 L35-45) Waste heat form the biogas fueled engine is used (C2 L44-55) For optimized fermentation a slow peed agitator is used in the digester tank (C3 L30-35 stirring) with a heater (C3 L45-55 i.e. heat exchanger to maintain optimum temperature) The gas is under pressure of about 9 inches of water head and there is a relief valve (C9 L10-15)   The digester is a closed fixed volume tank (C9 L31-40)  The digester system may be for cattle swine or other livestock manure (C2 L58-65) 
McElvaney(US 6,254,775) discloses an anaerobic digester system (i.e. airtight container; using microorganisms) for fermentation of livestock waste  (Abstract)  
No telephone call was made to request an oral election to the above restriction requirement as applicant is out of the country and to better afford an opportunity to consider the restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759